DETAILED ACTION

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites: “A method for detecting the adjustment in length of a length-adjustable connecting rod an adjustment in length of a length-adjustable connecting rod with an index region provided on said length-adjustable connecting rod, a sensor and a control device…” 
(The applicant should be careful when placing a line through words/numbers.)
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylinder bore” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, applicant claims “said second connecting rod member comprises a cylinder bore”. The specifications and drawings do not provide adequate information in regards to what the cylinder bore of the second connecting rod member is. 
Fore examination purposes, any cylinder bore within the second connecting rod member will be considered. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Styron (US 6,857,401 B1).
	Regarding claim 1, Styron discloses a device (Fig. 5) for an internal combustion engine with a length-adjustable connecting rod (10), said length-adjustable connecting rod comprises a first connecting rod end (32) for receiving a piston pin and a second connecting rod end (22, 24) for receiving a crankshaft journal, where the length between said piston pin and said crankshaft journal is adjustable by way of said connecting rod (column 3, line 30-43); characterized in that wherein said device comprises a sensor unit (140) for detecting the adjustment in length of said connecting rod (column 4, line 22-46), where said sensor unit comprises a sensor (140) and an index region (35) provided on said length-adjustable connecting rod (10), and where a property of said index region that is dependent upon the adjustment in length of said connecting rod is detectable by said sensor (Fig. 5; column 4, line 22-46).
	Regarding claim 2, Styron further discloses the device according to claim 1, characterized in that wherein said sensor (140) is an inductive or capacitive type (Hall Effect sensor).
	Regarding claim 3, Styron discloses the device according to claim 1, characterized in that wherein said sensor is a contactless distance sensor, preferably an optical, inductive, capacitive or acoustic distance sensor (140; column 4, line 32-33).

	Regarding claim 5, Styron discloses the device according to claim 4, characterized in that wherein said index region (35) on said length-adjustable connecting rod (10) has a structured surface (35), preferably a structured surface (35) with projections (tabs 35 are projecting from the device 10) projecting in the direction of a distance sensor (Fig. 5).
	Regarding claim 6, Styron discloses the device according to claim 1, wherein said length-adjustable connecting rod (10) comprises at least a first connecting rod member (38) with said first connecting rod end (32) and a second connecting rod member (22, 24) with said second connecting rod end (Fig. 5), where said first connecting rod member is movable relative to said second connecting rod member in the longitudinal direction of said connecting rod (as seen in Figure 2 and Figure 3) in order to adjust the distance between said piston pin and said crankshaft journal (column 4, line 22-46), and where said index region (35) is arranged on said second connecting rod member for receiving said crankshaft journal (Fig. 5).
	Regarding claim 7, Styron discloses the device according to claim 6, characterized in that wherein at least one cylinder-piston assembly is provided for moving said first connecting rod member (38) relative to said second connecting rod member (22, 24), where said first connecting rod member is connected to an adjustable piston of the cylinder-piston assembly and said second connecting rod member comprises a cylinder bore (102, 104, 106) of the cylinder-piston assembly.
	Regarding claim 8, Styron discloses the device according to claim 1, wherein said sensor unit (140) comprises a control device (500) which is coupled to said sensor (Fig. 7) for detecting 

Regarding claim 9, Styron discloses the use of a sensor unit (140) for detecting the adjustment in length of a length-adjustable connecting rod (column 4, line 22-46) with an index region (35) provided on said length-adjustable connecting rod (10) and a sensor (Hall Effect), preferably a contactless distance sensor, where said length-adjustable connecting rod comprises a first connecting rod end (32) for receiving a piston pin and a second connecting rod end (22, 24) for receiving a crankshaft journal, where the distance between said piston pin and said crankshaft journal is adjustable and said sensor detects a property of said index region that is dependent upon the adjustment in length of said connecting rod, preferably the distance between said index region and said sensor (column 4, line 22-46).

Regarding claim 10, Styron discloses use of a length-adjustable connecting rod (10) with an index region (35) in an internal combustion engine, where a sensor (140), preferably a contactless distance sensor, detects a property of said index region that is dependent upon the adjustment in length of said connecting rod, preferably the distance between said index region on the said length-adjustable connecting rod and the distance sensor affixed relative to said internal combustion engine.

Regarding claim 11, Styron discloses an internal combustion engine with at least one cylinder, a reciprocating piston moving in said cylinder (column 3, line 23-29) and at least one adjustable compression ratio in a cylinder and with a length-adjustable connecting rod (10) 

Regarding claim 12, Styron discloses a method for detecting the adjustment in length of a length-adjustable connecting rod (10) with an index region (35) provided on said length- adjustable connecting rod (10), a sensor (140) and a control device (500), comprising the steps of: detecting by way of said sensor a property of said index region that is dependent upon the adjustment in length of said connecting rod, comparing the detected property of said index region with a reference value in said control device, and calculating the adjustment in length of a length-adjustable connecting rod using said control device (column 4, line 22-46).
	Regarding claim 13, Styron discloses the method according to claim 12, where said sensor (140) is a contactless distance sensor, comprising the steps of: detecting the distance between said index region (35) and said sensor (35), comparing the distance with a reference value in said control device, and calculating the adjustment in length of a length-adjustable connecting rod (10) using said control device (column 4, line 22-46).
	Regarding claim 14, Styron discloses the method according to claim 12, where said control device triggers the detection by way of said sensor of a property of said index region that is dependent upon the adjustment in length of said connecting rod (column 4, line 22-46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747